Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Per MPEP §608.01m, each claim must end in a period.  There is no period at the end of Claim 17.  
	Claims 1-20 refer to PDI but do not recite what PDI is.  In ¶[0013] of the as-filed specification, Applicant refers to PDI to specifically mean 1,5-pentamethylene diisocyanate (PDI).  The independent claims should reference the abbreviation first, “1,5-pentamethylene diisocyanate (PDI)” in order to for the dependent claims to clearly identify the scope of PDI.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deglmann (WO2018167228; Eling U.S. 2020/0010603 used as national stage entry English translation)
Eling teaches oxazolidinone compositions made from reacting polyisocyantes, polyepoxy and a reaction catalyst. (Abstract)  The exemplified compositions use methylene diphenyl diisocyanate (MDI) or prepolymers thereof.  See ¶[0065] and ¶[0045-0048]
Pentamethylene 1,5 diisocyanate (PDI) is specifically taught in ¶[0012] as an isocyanate.
Thereofore, one of ordinary skill in the art can immediately envisage practicing the invention of Eling using pentamethylene 1,5 diisocyanate (PDI) rather than the exemplified MDI isocyanates.
	Pentamethylene 1,5 diisocyanate (PDI) anticipates the PDI polyisocyanate of Claim 1.
	The bisphenol A based diglycidyl ether with epoxy equivalent weight of 190 anticipates the polyepoxide of Claim 1 and the epoxide equivalent weight of Claim 3.
	The reaction catalyst is tetraalkyl ammonium with at least a halide and iodine present anticipate the reaction catalyst of Claim 1 and Claim 6 as the above tetraalkyl ammonium halide with iodine (also a halogen) anticipates the quaternary ammonium halide in the list of Claim 6.  Claim 7’s recitation of tetraphenyl phosphosphium bromide is anticipated by Eling’s tetraphenyl phosphonium bromide of ¶[0050] and iodine.  This specific combination, the extra I is permitted by the comprising language, is specifically sufficient to anticipate Eling using a tetraphenyl phosphosphium bromide catalyst in Claim 7 which has iodine based on the reaction catalyst invention of Eling.
	The exemplified ratio of epoxy and isocyanate in ¶[0065] is 1:1 which anticipates the claimed ratio of Claim 1.
	The types of isocyanates recited by Claim 2 are taught by Eling in ¶[0013] making Eling sufficiently specific to anticipate the list of isocyanate types of Claim 2.
	The amount of reaction catalyst is taught to be 0.2 to 5 wt% of the total composition which completely encompasses the claimed range of Claim 5, thereby making it sufficiently specific to anticipate Claim 5.
	Blowing agents in an amount of less than 2 wt% (and must be present, therefore, greater than 0 wt%) are specifically taught by Eling in ¶[0035].  This amount completely encompasses the claimed range of Claim 8 and also the blowing agent of Claim 9.  Therefore, Eling anticipates both Claim 8 and Claim 9.
	The compositions are poured into an aluminum mold and cured at 200 oC for 30 minutes (¶[0065]).  This anticipates a metal substrate of Claims 10 and 11, the method of Claims 12-14 and the casting (molding) of Claim 15 and the pouring application of the material in the mold is considered to be casting or dispensing which anticipates Claim 20.
	Eling does not teach or suggest the material properties of Claims 16-19 but the immediately envisaged composition does comprise PDI, a bisphenol A type epoxy and a reaction catalyst in an amount that is sufficiently specific to anticipate the amount of catalyst used in the claims and the as-filed specification’s examples.  All the examples which use these components in these amounts have the recited material properties of Claims 16-19.  Therefore, based on the above evidence, one of ordinary skill in the art is reasonably suggested the immediately envisaged composition of Eling must have the material properties recited by Claims 16-19.  This anticipates these claims. 
	The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is Eling (U.S. 20200010603) which teaches polyoxazolidinone compositions made from the reaction of an isocyanate and polyepoxy with a reaction catalysts.  The exemplified isocyanates are based on methylene diphenyl diisocyanate (MDI) and penta- methylene diisocyanate (PDI) is listed in a large list of isocyanates useful in the invention. ¶[0012].  Eling does not teach or suggest the viscosity of the resulting compositions according to claim 4.  Additionally, any modification of Eling would necessarily have to be done under obviousness.  Basu (WO2015173101) teaches similar polyoxazolidinone compositions to Eling and does also teach the use of pentamethylene diisocyanate.  (See page 4 line 33).  Basu’s examples demonstrate viscosities as claimed are not inherent to the compositions as the examples of Basu have viscosities in the range of greater than 70 Pa·s or even solid. For reference, the instant range is 0.05 Pa·s to 20 Pa·s.
From the perspective of obviousness, Applicant has compared fairly between pentamethylene diisocyanate - epoxy systems and non-penatamethylene diisocyanate-epoxy systems and demonstrated unexpected improvement in glass transition temperatures and MEK rub properties.  As the nexus between the demonstrations and the claimed invention involves the specific use of pentamethylene diisocyanate - epoxy systems and a reaction catalyst.  As such the claims are commensurate in scope with the showing and the demonstration would be able to overcome an obviousness rejection using Eling or other isocyanate – epoxy oxazolidinone composition such as in Clarke (U.S. 3,687,897) or Basu above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759